DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/787,276 filed 02/11/2020. Claims 1-10 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
  Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Shihido et al. (US 2005/0147336). Shihido et al. discloses a dynamic bearing comprising:
a shaft (100) disposed along a central axis extending in a vertical direction; and
a sleeve (110) provided with a hole opening at least at one end of the sleeve in an axial direction;
at least a portion (see about 161) of the shaft being housed inside the hole;
the sleeve (12) including a plurality of dynamic pressure grooves (121g) in an inner peripheral surface of the hole; 
the shaft (100) including: a core portion (170); and
a protective portion (150) that is disposed on an outer peripheral surface of the core portion and that includes at least a portion facing the inner peripheral surface of the hole in the radial direction; the protective portion including: a first protective portion (the portion that is located in the hope of the sleeve (see fig. 4); 
and a second protective portion (the portion that is located axially outside the hole and unto the shaft (see fig. 4);
the first protective portion being disposed at least above the second protective portion in the axial direction and has a radial thickness that is greater that of the first portion.
Regarding claim 2, note the first portion is formed in the recess (the reduced portion of the shaft above the sleeve of the shaft.
Regarding claim 9, Shihido et al. clearly disclose the claimed invention in fig. 4, including the stator (88) and the rotor (88) as claimed.

	Regarding claim 5. Shihido et al. clearly disclose the claimed invention in fig. 4, including the outer peripheral surface includes a cylindrical surface with a constant diameter, and an inclined surface disposed on at least above the cylindrical and inclining towards the central axis as in the direction of the axial end of the core portion, and the first protective portion is disposed on the inclined surface (see attached drawing illustration). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shihido et al. in view KR 20140119673 A). Shihido et al. fails to disclose the motor and an impeller attached to the rotor of a blower apparatus. KR 20140119673 A) discloses a blower apparatus (100) comprising a blower motor (300) having an impeller (110) attached to a rotor. Therefore, it would have been obvious to one of ordinary skill in the art at the time 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeo et al. (6,722,785) in view of SHIH et al. (US 2008/0267545). Ikeo et al. disclose a dynamic bearing comprising: 
a shaft (11) disposed along a central axis extending in a vertical direction; and
a sleeve provided with a hole opening at least at one end of the sleeve in an axial direction;
at least a portion of the shaft being housed inside the hole;
the sleeve (12) including a plurality of dynamic pressure grooves (121g) in an inner peripheral surface of the hole; 
the shaft (11) including: a core portion; and
a protective portion (11C) that is disposed on an outer peripheral surface of the core portion and that includes at least a portion facing the inner peripheral surface of the hole in the radial direction; the protective portion including: a first protective portion; and a second protective portion;
the first protective portion (see arear about (112) being disposed at least above the second protective portion in the axial direction. Ikeo et al. fails to disclose at least a portion with a thickness in the radial direction more than a thickness of the second protective portion in the radial direction. SHIH et al. discloses a protected portion (40) comprising attached and radially extending along a shaft (38), wherein the ring comprising a comprising a thick portion attached to the shaft in the radially direction and .
Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656